Order entered January 26, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-19-01116-CR

                      ARNOLDO MEDINA, JR., Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-83961-2017

                                       ORDER

      Before the Court is the State’s objection to improper supplementation of the

appellate record. We treat this objection as a motion to strike the supplemental

clerk’s record filed on April 21, 2020. At our request, the District Clerk has certified

that the emails attached to the letter file marked on April 20, 2020 were not part of

the trial court’s record prior to April 20, 2020. See Mullins v. Mullins, 202 S.W.3d

869, 873 (Tex. App.—Dallas 2006, pet. denied). We GRANT the State’s motion
and ORDER the supplemental clerk’s record filed on April 21, 2020 stricken from

the record in this case.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE